               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Devross M. Sullivan,                 )     C/A No.: 1:18-1737-DCC-SVH
                                      )
                   Petitioner,        )
                                      )
                                      )
       vs.                            )                ORDER
                                      )
 Michael Stephan, Warden,             )
                                      )
                   Respondent.        )
                                      )

      Petitioner, proceeding pro se, brought this action requesting a writ of

habeas corpus pursuant to 28 U.S.C. § 2254. Respondent filed a motion for

summary judgment on September 6, 2018. [ECF No. 15]. As Petitioner is

proceeding pro se, the court entered an order pursuant to Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), advising him of the importance of a

motion and of the need for him to file an adequate response by October 9,

2018. [ECF No. 16]. Petitioner was specifically advised that if he failed to

respond adequately, Respondent’s motion may be granted, thereby ending

this case.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Petitioner has failed to respond to the motion. As

such, it appears to the court that he does not oppose the motion. Based on the

foregoing, the undersigned orders Petitioner to advise the court as to whether
he wishes to continue with this case and to file a response to Respondent’s

motion for summary judgment by October 29, 2018. Petitioner is further

advised that if he fails to respond, the undersigned will recommend this

action be dismissed with prejudice for failure to prosecute. See Davis v.

Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.



October 15, 2018                           Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       2
